Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1350CERT Certification Pursuant to Rule 30a-2(b) under the 1940 Act and Section 906 of the Sarbanes Oxley Act Pursuant to 18 U.S.C. § 1350, the undersigned officer of BlackRock Commodity Strategies Fund and Master Commodity Strategies LLC (the registrants), hereby certifies, to the best of his knowledge, that the registrants' Report on Form N- CSR for the period ended May 31, 2008, (the Report) fully complies with the requirements of Section 15d of the Securities Exchange Act of 1934, as amended, and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the registrants. Date: July 18, 2008 /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock Commodity Strategies Fund and Master Commodity Strategies LLC Pursuant to 18 U.S.C. § 1350, the undersigned officer of BlackRock Commodity Strategies Fund and Master Commodity Strategies LLC (the registrants), hereby certifies, to the best of his knowledge, that the registrants' Report on Form N- CSR for the period ended May 31, 2008, (the Report) fully complies with the requirements of Section 15d of the Securities Exchange Act of 1934, as amended, and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the registrants. Date: July 18, 2008 /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock Commodity Strategies Fund and Master Commodity Strategies LLC This certification is being furnished pursuant to Rule 30a-2(b) under the Investment Company Act of 1940, as amended, and 18 U.S.C. Section 1350 and is not being filed as part of the Form N-CSR with the Securities and Exchange Commission .
